Citation Nr: 1039638	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.V.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In 
May 2007, the Veteran testified before the undersigned Veterans 
Law Judge during a video-conference hearing.  A transcript of 
that hearing is of record.

This case was previously before the Board in August 2007 when it 
was remanded for further development.  In October 2009, the Board 
granted an increased rating of 70 percent for PTSD, effective the 
date of service connection.  The matter of a TDIU was remanded.  

In a January 2010 rating decision, the Board's decision was 
implemented and a 70 percent rating for PTSD was assigned 
effective March 16, 2005.


FINDINGS OF FACT

The Veteran meets the schedular criteria for TDIU and his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his 
service-connected disabilities, effective from March 16, 2005.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for PTSD, rated as 70 percent.  
He is also service connected for tinnitus, rated as 10 percent 
disabling, and for hearing loss of the left ear, rated as 
noncompensable.  The combined rating is 70 percent, effective 
March 16, 2005.  Thus, the Veteran meets the schedular criteria, 
per 38 C.F.R. § 4.16(a).  Therefore, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living wage").  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran 
to prevail in his claim for TDIU, the record must reflect 
circumstances, apart from non-service-connected conditions, that 
place him in a different position than other veterans who meet 
the basic schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment.  The ultimate question 
is whether the Veteran, in light of his service-connected 
disorders, is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The RO denied the claim since the RO believed that the Veteran 
did not submit a VA Form 21-8940, as requested.  However, the 
Board notes that the Veteran did submit this form, indicating 
that he had been unemployed for years.  

In April 2010, the Veteran was afforded a VA PTSD examination.  
The examiner completed the appropriate testing and mental status 
evaluation and concluded that the Veteran was totally 
occupationally impaired and unable to work due to his PTSD and 
inability to be around others due to his severe symptoms.  A June 
2010 VA audiological evaluation indicated that his ear problems 
also caused some level of industrial interference.  

In viewing the medical evidence of record, as well as the 
Veteran's statements, the Board finds that a TDIU is warranted.  
The Board finds that the Veteran is unemployable based on the 
nature and severity of the service-connected disabilities.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is warranted, 
effective from March 16, 2005.


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


